Exhibit 10.2

June 19, 2009

Mr. Walter P. Havenstein

Bethesda, MD 20814

Dear Mr. Havenstein:

Should you accept the offer of employment with SAIC, a recommendation will be
submitted to the Human Resources and Compensation Committee of the Board of
Directors requesting that you be granted equity awards having an aggregate value
equivalent to the value of the equity awards of BAE Systems that you will
forfeit as a result of joining SAIC (the “Replacement Value”). The Replacement
Value will be calculated in accordance with the methodology shown on Exhibits 1
and 2 to this letter and based on the currency exchange rate and the closing
sales price of the publicly traded equity securities of SAIC and BAE Systems on
the applicable stock exchanges on the trading day before your first day of
employment with SAIC. The equity awards will be comprised of non-qualified
options to purchase SAIC common stock, restricted shares of SAIC common or class
A preferred stock and a performance share award, each as described below, and
granted pursuant to SAIC’s 2006 Equity Incentive Plan (the “Plan”).

A recommendation will be submitted to the Human Resources and Compensation
Committee of the Board of Directors requesting that you be granted a
non-qualified option to purchase shares of SAIC common stock. Such option grant
will (i) be made effective as of the first day of your employment with SAIC,
(ii) have a per share exercise price equal to the closing sales price of SAIC’s
common stock on the New York Stock Exchange on the trading day before the grant
date in accordance with the terms of the Plan, (iii) be exercisable for a number
of shares of common stock resulting in such option grant having a value of 23%
of the Replacement Value as of the Grant Date using the Black-Scholes
option-pricing model and rounded up to the nearest whole share, and (iv) vest
and become exercisable (on a cumulative basis) as to 20%, 20%, 20% and 40% of
the shares on the first, second, third and fourth year anniversaries of the
grant date, respectively.

In addition, a recommendation will be submitted to the Human Resources and
Compensation Committee of the Board of Directors requesting that you be granted
a performance share award. Such performance share award will (i) be made
effective as of the first day of your employment with SAIC, (ii) have a target
number of shares determined by dividing 23% of the Replacement Value by the
closing sales price of SAIC’s common stock on the New York Stock Exchange on the
trading day before the grant date and rounded up to the nearest whole share,
(iii) be on the terms and conditions set forth in the Plan, the form of
Performance Share Award Agreement approved by the Human Resources and
Compensation Committee and the performance share award program for the
three-year performance period covering fiscal year 2010 through fiscal year 2012
as approved by the Human Resources and Compensation Committee (the “FY10-FY12
PSA Program”).

In addition, a recommendation will be submitted to the Human Resources and
Compensation Committee of the Board of Directors requesting that you be granted
restricted shares of common stock or class A preferred stock pursuant to the
Plan. Such grants shall (i) be made effective as of the first day of your
employment with SAIC, (ii) be for a number of shares determined by dividing the
portion of the Replacement Value in the table below by the closing sales price
of SAIC’s common stock on the New York Stock Exchange on the trading day before
the grant date and rounding up to the nearest whole share, and (iii) vest (on a
cumulative basis) as indicated in the table below:

 

Grant Date Value

    

Vesting Schedule

23% of the Replacement Value      one installment on the third anniversary of
the grant date 31% of the Replacement Value      three equal share amounts in
annual installments beginning on the first anniversary of the Grant Date



--------------------------------------------------------------------------------

Finally, you will be eligible for the long-term incentive award referred to in
your employment offer letter, which is expected to be comprised of stock options
and performance share awards. You will be eligible for a long-term incentive
award valued at $3,500,000.

If these recommendations are approved by the Human Resources and Compensation
Committee, any offer of securities will be based upon the 2006 Equity Incentive
Plan Summary and Prospectus, a copy of which will be provided to you. If you
have any questions regarding the acquisition of securities of SAIC, Inc., please
call our General Counsel, Doug Scott, at (858) 826-7325.

 

Very truly yours,

SCIENCE APPLICATIONS INTERNATIONAL CORPORATION

/s/    Nancy Walker

Nancy Walker Paralegal